Exhibit 10.1

 

AMENDMENT NO.1

TO THE

2005 OMNIBUS STOCK AND INCENTIVE PLAN

FOR

THOMAS GROUP, INC.

 

Thomas Group, Inc., a Delaware corporation (the “Company”), hereby adopts the
following Amendment No.1 to the 2005 Omnibus Stock and Incentive Plan for Thomas
Group, Inc. (this “Amendment”), effective August 13, 2010 (the “Effective
Date”).

 

WHEREAS, on December 20, 2005, the Board of Directors of the Company (the
“Board”) adopted the 2005 Omnibus Stock and Incentive Plan for Thomas
Group, Inc. (the “Plan”), subject to approval of the Stockholders of the
Company, which approval was obtained on December 12, 2006; and

 

WHEREAS, effective as of the Effective Date, the Company has effected a reverse
stock split of the Company’s Common Stock, par value $.01 per share (“Common
Stock”), at a ratio of one-for-five shares (the “Reverse Stock Split”), pursuant
to the authority granted to the Board by the Stockholders of the Company at the
Company’s 2010 Annual Meeting of Stockholders; and

 

WHEREAS, the Board desires to amend the Plan to adjust the number of shares of
Common Stock reserved for issuance under the Plan in order to reflect the
Reverse Stock Split, as contemplated by Section II of the Plan; and

 

WHEREAS, the Board has the power to amend the Plan pursuant to Section 21
thereof, and the Board has approved this Amendment and authorized it for
execution on behalf of the Company;

 

NOW, THEREFORE, the Plan is hereby amended as follows:

 

1.                                       Amendment. Section 3 of the Plan is
hereby deleted it in its entirety and replaced with the following:

 

“3.                                 Award of Reserved Shares.

 

(a) The number of Reserved Shares is Two Hundred Thousand (200,000) Shares. To
the extent any Award shall terminate, expire or be canceled, the Reserved Shares
subject to such Award (or with respect to which the Award is measured), shall
remain Reserved Shares. Where an Award is settled on a basis other than the
issuance of Reserved Shares, the Reserved Shares which measured the amount of
such Award settlement shall be canceled and no longer considered Reserved
Shares.

 

(b) Notwithstanding any provision in this Plan to the contrary, in order to
insure that Performance Awards are performance-based compensation within the
meaning of Section 162(m) of the Code, no person whose compensation may be
subject to the limitations on deductibility under Section 162(m) of the Code
shall be eligible for a grant during a single calendar year of an Award with
respect to, or measured by, more than One Hundred Forty Thousand (140,000)
Reserved Shares. The limitation under this Section 3(b) shall be construed so as
to comply with the requirements of Section 162(m) of the Code.”

 

2.                                       Defined Terms. Unless otherwise stated
herein, each capitalized term used in this Amendment shall have the same meaning
as provided for such capitalized term in the Plan. From and after the date
hereof, all references in the Plan, as amended by this Amendment, to the “Plan”
shall mean the Plan, as amended by this Amendment.

 

3.                                       Ratification. As expressly amended by
this Amendment, the Plan shall continue in full force and effect in accordance
with its terms and is hereby confirmed and ratified in all respects.

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by a
duly authorized officer on October 11, 2010, to be effective as of the Effective
Date.

 

Effective Date: August 13, 2010

 

/s/ FRANK W. TILLEY

 

 

Frank W. Tilley

 

 

Chief Financial Officer and Vice President

 

 

Principal Financial Officer

 

--------------------------------------------------------------------------------